Citation Nr: 1622781	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


The issue of entitlement to an increased initial disability rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current tinnitus had its onset during his active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable outcome of the below decisions regarding the claim for service connection for tinnitus, the Board finds that a discussion of the duty to notify and assist is not necessary at this time 

In a statement submitted to VA in October 2013, the Veteran reported that his tinnitus had onset while exposed to acoustic trauma in combat and that it has continued since that time.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including other organic diseases of the nervous system such as tinnitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree during service or within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran has a present diagnosis of bilateral tinnitus.  See, e.g., August 2014 VA examination report.  With the Veteran's combat status, the evidence of record also establishes that he was exposed to acoustic trauma during his active service.  As such, the first two elements of service connection have been established.  To be discussed next, the Board finds that the third element, nexus, has also been established. 

In August 2013, the Veteran was afforded a VA examination at which time he was diagnosed with tinnitus, but the examiner stated that a medical opinion regarding the etiology of that condition could not be made without resort to speculation, particularly in light of the fact that the Veteran did not have measurable hearing loss at that time.  No date of onset was given.  In light of this, the Board assigns this opinion little to no weight.  

In August 2014, the Veteran was afforded a new VA examination, the resulting report stating that his tinnitus was less likely than not caused by or the result of military noise exposure.  Specifically, the examiner stated that the Veteran's service treatment records were negative for reports or complaints of tinnitus.  The examiner also stated that the Veteran "did not time lock tinnitus onset to military service," stating that onset was roughly 40 years post-discharge.  

A veteran is competent to testify that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears since that time.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, a layperson, such as the Veteran, is competent to provide a medical nexus when he is competent to both diagnose a disability such as tinnitus, and report continuity of symptomatology associated with that disability since onset.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In this instance, resolving all benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether tinnitus commenced during active duty service and has continued since that time.  The Board finds the August 2014 etiology opinion to be less probative than the Veteran's own reports because it did not take the Veteran's reported onset and continuity of symptomatology into account, rather relying on a lack of medical evidence in the record in reaching its conclusion.  Because this is the case, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307, 3.309.

ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran was afforded an initial PTSD examination in August 2013, in connection with his service-connection claim for that condition.  In a statement submitted October 28, 2014, the Veteran's representative stated that the Veteran's condition had worsened since he was last evaluated, with reported symptoms increasing in severity and frequency, as well as new symptoms, such as avoidance behavior and social isolationism.  The Veteran's representative explicitly requested a new examination.  As the evidence of record indicates that there has been a material change in a disability or that the current rating may be incorrect, the Board finds that VA must provide a new examination to assess the present severity of his PTSD.  38 C.F.R. § 3.327(a).   

Accordingly, the case is REMANDED for the following actions:

1. Scheduled the Veteran for a VA examination to assess the present severity of his service-connected PTSD.  The complete claims file, including a copy of this remand, should be provided to the examiner selected to conduct the examination.  The examiner should review all evidence of record and provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since the date of service-connection.  

2. Thereafter, the AOJ should readjudicate the issue in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted in full, the Veteran should be furnished a supplemental statement of the case and afforded adequate time to respond before returning the matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


